Mr. Justice Duncan delivered the opinion of the court. 2. Trial, § 31*—when cause is properly advanced. Held that the advancement for trial of a cause concerning an estate was proper where such estate would be damaged by the delay. 3. Executors and administrators, § 79*—when assets may he recovered. R. S. ch. 3, §§81, 82, J. & A. f ft 130, 131, as to the collection of assets by administrators, does not limit recovery only to “identical property,” and where a person charged with the duty of selling property and paying debts of a woman, only paid a portion of such debts, held that the administrator of such woman was entitled to recover the remainder of the proceeds arising from the sale of property. 4. Executors and administrators, § 226*—when claim need not he probated. In a proceeding by an administrator under R. S. ch. 3, §§ 81, 82, J. & A. flf 130, 131, to collect assets, where it appeared that an agent of the deceased was to be allowed a certain commission for selling property, it was not improper to allow the retention of such commission without forcing the agent to probate his claim.